DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2022 has been entered.
 
Allowable Subject Matter
Claims 1-13 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, claim 1) a display substrate, the at least one contact hole filler having a filler edge opposite the display area and the filler edge being abutting the alignment film edge in the non-display area,  in combination with all the other claim limitations; claim 7) a display device, the at least one contact hole filler that is in the at least one contact hole, the liquid crystal layer overlapping the at least one contact hole in a direction in which the at least one contact hole overlaps the first conductive member and the second conductive member, in combination with all the other claim limitations; and claim 11) a display substrate wherein a set of the first conductive member, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871